IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                  December 23, 2008
                                     No. 08-10577
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


OLUMUYIWA AYODEJI ADELEKE

                                                                       Plaintiff-Appellant
v.

DALLAS FORT WORTH INTERNATIONAL
AIRPORT BOARD
                                                                     Defendant-Appellee

                   Appeal from the United States District Court
                        for the Northern District of Texas
                                  (3:07-CV-904)

Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Olumuyiwa Ayodeji Adeleke appeals from the

district court’s Order of June 2, 2008 dismissing his several claims against

Defendant-Appellee Dallas Forth Worth International Airport Board.                              We

have carefully reviewed in detail the entire record on appeal and the

applicable law as set forth in the briefs and other filings of the parties and in

the district court’s opinion. As a result, we are satisfied that the district


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
court’s grant of summary judgment dismissing Appellant’s claims with

prejudice is correct. For essentially the same reasons set forth in its Order,

the district court’s judgment is, in all respects,

AFFIRMED.




                                         2